Citation Nr: 1739326	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-31 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for cause of the Veteran's death.  

[The issue of entitlement to a certificate of eligibility for VA home loan guaranty benefits is the subject of a separate Board of Veterans' Appeals decision issued this same date.]



REPRESENTATION

Appellant represented by:	Bettye Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in October 1949 to October 1952.  He died in March 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The appellant appealed the rating decision, after which jurisdiction of the appeal was transferred to VA Regional Office (RO) in Phoenix, Arizona.

In May 2017, the appellant testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The grant of DIC under the provisions of 38 U.S.C.A. § 1151 renders moot the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 511 (a), 1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the Veteran died in March 2010.  In July 2010, the appellant filed a claim seeking service connection for cause of the Veteran's death, as well as entitlement to DIC benefits under 38 U.S.C.A. § 1318, which is the basis of this appeal.  However, during the course of the appeal, the appellant raised the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151, which the AOJ informed her would be considered in conjunction with her previous claim of DIC under 38 U.S.C.A. § 1318.  See June 2012 appellant statement; April 2013 letter.  

In June 2016, the AOJ granted the appellant's entitlement to DIC benefits under 38 U.S.C.A. § 1151.  With the award of DIC benefits under 38 U.S.C.A. § 1151, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1318 (which is awarded based on compensation at the time of death for a service-connected disability rated totally disabling) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.


ORDER

The appeal for DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.


REMAND

The appellant is seeking service connection for cause of the Veteran's death.  

The official certificate of death reflects that the Veteran's death in March 2010 was immediately caused by multi-system organ failure, due to or as a likely consequence of septic shock and metastatic cancer.  At the time of the Veteran's death, service connection had not been established for any of the disabilities listed on the death certificate.  

Nevertheless, the appellant has asserted that the Veteran's service-connected PTSD was a contributory cause of death, as it caused him to be more depressed, not willing to eat, and not willing to seek medical treatment in the months and day leading to his death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c).

In support of her claim, the appellant has submitted a May 2017 statement from a private physician, Dr. Zashin, which states that, to the extent that the Veteran's PTSD impairs his emotional and mental condition and consequently compromised his ability to cope with his illness, it is reasonable to conclude that his chronic PTSD contributed in a significant and material manner to his death.  In this regard, Dr. Zashin noted that the Veteran's PTSD generated anxiety and depression, which greatly impaired his motivation and ability to seek treatment and that he was not in any condition to muster the energy and willingness to fight for survival, which would have been useful in supporting his treatment.  

The May 2017 statement from Dr. Zashin is considered competent medical evidence; however, the statement does not adequately explain how the Veteran's PTSD was of such significant or material influence in accelerating his death, particularly given the lack of evidence showing that his PTSD did not materially affect a vital organ and given the severity of the primary causes of death listed on the death certificate.  

In this regard, the law provides that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions and that it is not reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312 (c)(4).  

Despite the deficiencies in the rationale provided in support of Dr. Zashin's opinion, the opinion indicates that the Veteran's PTSD was a contributory cause of death, thereby triggering VA's duty to assist the Veteran by obtaining a VA medical opinion that addresses this issue, which has not yet been done in this case.  As a result, the Board finds a remand is needed in order to obtain a VA opinion and, while this claim is in remand status, the appellant is welcome to obtain an addendum opinion from Dr. Zashin (or any other clinician) that addresses all relevant issues in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that an appropriate medical professional review the claims file, including a copy of this Remand, and provide an opinion as to the following:

(a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD was a principal cause of death?  

In other words, did the Veteran's PTSD, to include any manifestation or result thereof, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? Why or why not?

(b)  Is it at least as likely as not (i.e., a probability of 50 percent or more) that any of the Veteran's PTSD was a contributory cause of death? 

In other words, did his PTSD (a) contribute substantially or materially to death, (b) combine to cause death, or (c) aid or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

(c)  The examiner must also opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death? Why or why not?

In answering the foregoing, the examiner must consider and address the appellant's contentions that the Veteran's PTSD caused him to be more depressed, not willing to eat, and not willing to seek medical treatment in the months and day leading to his death, such that it contributed to his death.  The examiner should also address the opinion provided by Dr. Zashin in May 2017.

The examiner should consider all lay medical evidence of record, noting that lay persons are competent to report events and symptoms of which they have first-hand knowledge.  The examiner should also consider the medical evidence of record, particularly the medical evidence regarding the nature of his PTSD and the onset and progression of the diseases that led to his demise in March 2010. 

A response must be provided for each question listed above and a rationale must be provided for each opinion offered.

2. Readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


